Exhibit 10.18

 

PRE-OWNED AIRCRAFT PURCHASE AND SALES AGREEMENT

 

This Pre-owned Aircraft Purchase and Sales Agreement (“Agreement”), is entered
into as of December 15, 2004 by and between Altria Corporate Services, Inc.,
with an address at Hanger D-2, Westchester County Airport, 180 Airport Road,
White Plains, NY 10604 (“Seller”), and Kraft Foods Aviation, LLC, with an
address at 910 Mayer Avenue, Madison, WI 53704 (“Purchaser”).

 

WHEREAS, Seller desires to sell the aircraft as specified below to Purchaser,
and

 

WHEREAS, Purchaser desires to purchase such aircraft from Seller on the terms
and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.                                       The Aircraft. Subject to the terms and
conditions of this Agreement, the Purchaser agrees to purchase and Seller agrees
to sell the following aircraft:

 

Make and Model: Gulfstream Aerospace, Gulfstream IV-SP

Serial Number: 1452

Registration Number: N603PM (as of the date hereof)

Make and Model of Engines: Rolls-Royce Tay 611-8

Engine Serial Numbers: (left) 18039; (right) 18036

 

All of the above will hereinafter be referred to collectively as the “Aircraft”,
the specifications of which are contained in Exhibit “A” herein.

 

2.                                       Purchase Price and Payment Terms.
Purchaser agrees to pay Seller a total purchase price of Twenty-Seven Million
Forty Thousand Two Hundred U.S. Dollars (USD $27,040,200) (the “Purchase Price”)
which shall be payable to Seller at the time of delivery of the Aircraft, as
provided for in Section 7 below. Payment of the Purchase Price shall be made to
Seller to Account Number [ ] at Citibank, NY (Bank ABA 021000089) for the credit
of Altria Corporate Services, Inc. (unless otherwise specified by Seller) in
immediately available U.S. funds.

 

3.                                       Pre-purchase Inspection. Purchaser
shall have five (5) business days from the date hereof to complete, at its
expense, a pre-purchase inspection and flight test of the Aircraft in order to
determine whether there are any “Discrepancies” in the Aircraft, as defined in
Section 4 below. The pre-purchase inspection shall take place at the Gulfstream
Aerospace facility in Appleton, Wisconsin or another mutually agreed upon
location. The test flight of the Aircraft shall be controlled by Seller with
Seller’s pilot in command and shall occur during the course of the flight of the
Aircraft to the pre-purchase inspection site. Purchaser may retain (at its cost
and expense) a third party to perform the pre-purchase inspection on Purchaser’s
behalf.

 

4.                                       Delivery Conditions. The Aircraft shall
be in the following condition:

 

--------------------------------------------------------------------------------


 

(A)                              The Aircraft shall be fully serviceable and in
an airworthy condition in accordance with the Federal Aviation Administration
(“FAA”) Part 91 Regulations for Civil Aircraft, normal wear and tear excepted.

 

(B)                                All Aircraft systems shall be fully
functional and operational as required by the airframe or engine manufacturers’
maintenance manuals.

 

(C)                                The Aircraft shall be delivered with a
current FAA Standard Certificate of Airworthiness.

 

(D)                               The Aircraft maintenance shall be current and
in complete compliance with the manufacturer’s recommended maintenance schedule
for such aircraft model which will include but may not be limited to:

 

(1)                                  Airframe, engine, and APU component
overhaul periods shall be complied with. Any replacement items will have been
completely overhauled and at zero time when installed, with complete and
accurate supporting technical documentation, such as log book entries and
serviceable tags that verify the component(s) origin and its condition at
installation.

 

(2)                                  All Airframe, engine, APU and accessory FAA
Airworthiness Directives applicable to the Aircraft shall be incorporated prior
to Delivery (as defined in Section 7 below).

 

(3)                                  All Airframe, engine, APU and component
mandatory service bulletins or “Active” customer bulletins applicable to the
Aircraft shall be embodied prior to Delivery.

 

(E)                                 The Aircraft’s weight and balance schedule
shall be current and represent the Aircraft’s configuration at Delivery.

 

(F)                                 The Aircraft shall have suffered no
structural damage that requires an entry to be placed within the Aircraft’s
maintenance records which has not been identified and scheduled for permanent
repair at Seller’s cost.

 

(G)                                The Aircraft shall not have incurred any
reduction to either its specified fatigue life or routine maintenance
inspections.

 

(H)                               All applicable maintenance service plans,
including but not limited to CMP and JSSI, shall be paid in full, current, and
assignable at no cost to Purchaser.

 

Further, at Delivery, ownership of all airframe, engine, APU, component, and
associated equipment maintenance records and manuals shall be conveyed by Seller
to Purchaser which shall include but not be limited to:

 

(1)                                  Log books, work cards, NDT radiographs,
computerized maintenance history and any engineering instructions by the
Aircraft manufacturer’s engineering department.

 

2

--------------------------------------------------------------------------------


 

(2)                                  Component serviceability tags or
Certificates of Conformity.

 

(3)                                  Copies of FAA approved STC’s and 337
alteration forms.

 

(4)                                  All manuals conveyed to Purchaser which are
subject to periodic revision shall be fully up to date and current to the latest
revision standard.

 

In addition, Seller will also supply Purchaser with an inventory list of all
loose equipment, tools, manuals, log books and any other associated Aircraft
records or documentation ownership of which will be conveyed to Purchaser at
Delivery.

 

5.                                       Correction of Discrepancies. If the
Aircraft fails to conform to the specifications in Exhibit A and/or the delivery
conditions set forth in Section 4 above (any such failure a “Discrepancy”),
Purchaser shall not be obligated to accept the Aircraft unless, prior to the
time of Delivery, Seller either (i) corrects at Seller’s expense any
Discrepancies discovered during the pre-purchase inspection, or (ii) commits to
Purchaser in writing to correct at Seller’s expense any such Discrepancies in a
manner and within a time frame reasonably acceptable to Purchaser. Upon (x)
determination that there are no Discrepancies, (y) correction of any
Discrepancies, or (z) Seller’s commitment to correct any Discrepancies as
provided in the preceding sentence, Purchaser shall, at the time of Delivery,
execute a Final Delivery and Acceptance Receipt in the form of Exhibit B
attached hereto. In the event that any Discrepancies have not been corrected by
the time of Delivery, the Final Delivery and Acceptance Receipt shall indicate
the Discrepancies to be resolved and the time frame and manner in which the
parties have agreed that Seller shall correct such Discrepancies, and will be
countersigned by Seller to indicate its agreement.

 

6.                                       Failure of Seller to Correct or Agree
to Correct Discrepancies. Subject to the provisions of Section 5 above, if
Seller does not correct or agree to correct the Discrepancies disclosed by
Purchaser’s inspection in accordance with the provisions of Section 5 above,
Purchaser may terminate this Agreement. Upon such termination of this Agreement,
neither party shall have any obligation to the other or liability resulting from
this Agreement.

 

7.                                       Delivery, Payment and Bill of Sale.
Delivery of the Aircraft by Seller to Purchaser (“Delivery”) shall take place on
or about December 22, 2004 (the “time of Delivery”), at the Gulfstream Aerospace
facility in Appleton, Wisconsin or such other place as may be mutually agreed
upon, at which time Purchaser shall execute a Final Delivery and Acceptance
Receipt (Exhibit B attached hereto).

 

At the time of Delivery, the Aircraft shall be free and clear of all liens and
encumbrances, and shall be delivered with a marketable title and a valid
Certificate of Airworthiness. At the time of Delivery, Seller will transfer to
Purchaser ownership of complete consecutive and original logbooks, all
maintenance manuals as supplied by the manufacturer of components installed,
along with current and complete wiring diagrams, weight and balance manuals and
avionics manuals.

 

3

--------------------------------------------------------------------------------


 

At the time of Delivery and upon Seller’s receipt of the Purchase Price, Seller
shall deliver to Purchaser a bill of sale in the form set forth in Exhibit C
hereto (the “Bill of Sale”) and such other documents of title as may be
appropriate.

 

8.                                       Title and Risk of Loss. Risk of loss,
injury, destruction or damage to the Aircraft by fire or casualty or other
occurrence shall pass from Seller to Purchaser and title to the Aircraft shall
pass to Purchaser at the time full and complete payment has been received by
Seller and the Bill of Sale or other document conveying title of the Aircraft to
Purchaser free and clear of all liens, charges, or encumbrances, has been filed
with the FAA.

 

9.                                       Taxes. Seller warrants that there are
no outstanding or delinquent taxes attributable to the Aircraft as of the date
hereof and that at the time of Delivery there shall be no such taxes outstanding
or delinquent (except as may be specifically stated herein). Purchaser hereby
agrees to pay all taxes, duties, charges or fees that may be assessed or levied
by any Federal, State, or local taxing authority as a result of the sale, use,
registration or ownership of the Aircraft on or after the time of Delivery, but
specifically excluding any capital gains, income, or other similar taxes of
Seller.

 

10.                                 Warranties and Representations. Seller
warrants that at the time of Delivery, it will have good and marketable title to
the Aircraft, the right to sell the Aircraft, and that the Aircraft will be free
and clear of all liens, charges and encumbrances. Purchaser represents and
warrants that it has full authority to enter into this Agreement and purchase
and receive Delivery of the Aircraft as provided for herein.

 

11.                                 Disclaimer and Release. SUBJECT ONLY TO THE
PROVISIONS OF A FINAL DELIVERY AND ACCEPTANCE RECEIPT FOR THE AIRCRAFT EXECUTED
BY PURCHASER AND SELLER, THE AIRCRAFT AND THE OTHER ITEMS DELIVERED HEREUNDER
ARE SOLD TO PURCHASER SUBJECT TO INSPECTION AND CORRECTION OF DISCREPANCIES
PRIOR TO DELIVERY OF THE AIRCRAFT AND AS A RESULT ARE BEING SOLD “AS-IS” WITHOUT
WARRANTIES OR REPRESENTATIONS OF ANY KIND EXCEPT THE WARRANTY OF TITLE SET FORTH
IN SECTION 10 ABOVE WHICH IS EXCLUSIVE AND IN SUBSTITUTION FOR, AND PURCHASER
HEREBY WAIVES, RELEASES AND RENOUNCES, ALL OTHER WARRANTIES, CONDITIONS,
OBLIGATIONS AND LIABILITIES OF SELLER AND ALL RIGHTS, CLAIMS AND REMEDIES OF
PURCHASER AGAINST SELLER, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE, WITH
RESPECT TO ANY NON-CONFORMANCE OR DEFECT IN THE AIRCRAFT OR OTHER THING
DELIVERED UNDER THIS AGREEMENT. THE WARRANTIES CONDITIONS, OBLIGATIONS AND
LIABILITIES OF SELLER, AND THE RIGHTS, CLAIMS AND REMEDIES OF PURCHASER THAT ARE
SUBSTITUTED, WAIVED, RELEASED AND RENOUNCED INCLUDE, BUT ARE NOT LIMITED TO:

 

(A)                              ANY WARRANTY AS TO THE AIRWORTHINESS OR
CONDITION OF THE AIRCRAFT OR ANY OTHER THING DELIVERED UNDER THIS AGREEMENT;

 

(B)                                ANY IMPLIED WARRANTY OR CONDITION OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE;

 

4

--------------------------------------------------------------------------------


 

(C)                                ANY IMPLIED WARRANTY OR CONDITION ARISING
FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF TRADE;

 

(D)                               ANY OBLIGATION, LIABILITY, RIGHT,  CLAIM  OR
REMEDY IN TORT, WHETHER OR NOT ARISING FROM THE ACTIVE, PASSIVE OR IMPUTED
NEGLIGENCE OR STRICT PRODUCTS LIABILITY OF SELLER; AND

 

(E)                                 ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR
REMEDY FOR LOSS OF OR DAMAGE TO THE AIRCRAFT OR TO ANY PART OF THE AIRCRAFT.

 

12.                                 Manufacturer’s Warranties. To the extent
that any manufacturer’s warranties are still in effect with respect to the
Aircraft (other than warranties which by their terms are not assignable), Seller
will reasonably assist Purchaser to maintain continuity of the warranties and
take such other reasonable steps to assist Purchaser to process warranty claims
directly with the manufacturers.

 

13.                                 Force Majeure. Seller shall not be liable
for any failure of or delay in Delivery of the Aircraft for the period that such
failure or delay is due to acts of God or public enemy; civil war; insurrection
or riots; fires; explosions or serious accidents; governmental priorities or
allocations, strikes or labor disputes; inability to obtain the Aircraft,
necessary materials, accessories, equipment or parts from the manufacturer
thereof, or any other cause beyond Seller’s control. In such event, Seller will
advise Purchaser either (A) of its inability to deliver, in which event this
Agreement shall terminate and shall be without further force and effect, or (B)
of Seller’s intention that it can deliver the Aircraft within thirty (30) days
of such notice, in which event, Purchaser agrees to extend the time of Delivery
by Seller for such thirty (30) day period.

 

If Purchaser fails to accept the Aircraft under the terms and conditions of this
Agreement, upon written notice to the Purchaser, Seller may, at its sole
discretion and as its sole remedy, cancel this Agreement, and proceed to
otherwise sell or dispose of the Aircraft with no further liability to the
Purchaser.

 

If Seller fails to deliver the Aircraft as provided in this Agreement and
Seller’s failure is not excused as provided herein, Purchaser may sue Seller for
specific performance.

 

14.                                 Indemnification. Purchaser hereby agrees to
defend, indemnify, and hold harmless Seller and its agents, directors, officers,
employees and affiliates from and against any and all claims, demands, suits,
obligations, liabilities, damages, losses and judgments, including legal fees,
costs and expenses, occurring at any time after Delivery of the Aircraft and in
any manner arising out of or in any way connected with the ownership, custody,
movement, purchase, sale, use, operation, repair, maintenance, modification,
storage or disposition of the Aircraft or materials after the Delivery thereof
to Purchaser, whether or not arising in tort or occasioned in whole or in part
by any fault or negligence of Seller.

 

15.                                 Exclusion of Liabilities. SELLER SHALL HAVE
NO OBLIGATION OR LIABILITY (AT LAW OR IN EQUITY) IN CONTRACT (INCLUDING, WITHOUT
LIMITATION,

 

5

--------------------------------------------------------------------------------


 

WARRANTY), IN TORT (WHETHER OR NOT ARISING FROM THE ACTIVE, PASSIVE OR IMPUTED
NEGLIGENCE OR STRICT PRODUCTS LIABILITY OF SELLER) OR OTHERWISE, FOR ANY
INCIDENTAL OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION LOSS OF USE,
LOSS OF REVENUE OR LOSS OF PROFIT, WITH RESPECT TO (1) ANY DELAY IN DELIVERY OR
COMPLETE FAILURE TO DELIVER FOR ANY REASON WHATSOEVER, OR (2) ANY FAILURE TO
PERFORM ANY OF ITS OTHER OBLIGATIONS UNDER THIS AGREEMENT, OR (3) ANY
NON-CONFORMANCE OF THE AIRCRAFT, OR ANY DEFECT IN THE AIRCRAFT OR ANY OTHER
THING DELIVERED UNDER THIS AGREEMENT.

 

16.                                 Choice of Law. This Agreement shall be
governed by the laws of the State of New York excluding any conflicts of laws
provisions.

 

17.                                 Assignment. This Agreement may not be
assigned by either party without the prior written consent of the other which
shall not be unreasonably withheld.

 

18.                                 Modifications and Amendments. This Agreement
shall not be modified or amended except by an instrument in writing signed by
duly authorized representatives of the parties.

 

19.                                 Enforceability. If any one or more
provisions of this Agreement shall be found to be illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

 

20.                                 Successors and Assigns. This Agreement shall
be binding upon and inure to the benefit of the respective successors and
permitted assigns of the parties hereto.

 

21.                                 Agents and Brokers. Each party agrees to
indemnify and hold harmless the other party from and against any and all
liabilities, losses, costs, damages, claims and expenses, including attorneys’
fees and litigation expenses, that such other party may suffer or incur because
of any claim by any broker, agent, or consultant claiming by, through or under
the indemnifying party, whether or not meritorious, for any fee, commission or
other compensation with respect to the purchase and sale of the Aircraft or any
part thereof.

 

22.                                 IRC 1031 Like-Kind Exchange. Seller
contemplates that the sale of the Aircraft described in this Agreement may
qualify as a like-kind exchange under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”) and the Regulations thereunder. At Seller’s
request, Purchaser will reasonable assist and cooperate with Seller to effect
the successful completion of such exchange, including the execution of all
documents pursuant to the provisions of section 1031 of the Code and the
Regulations thereunder, provided that Purchaser shall not be required to incur
or pay any costs or expenses in connection with the exchange transaction and
shall have no obligation to take or hold title to the replacement aircraft.

 

23.                                 Entire Agreement/Counterparts/Facsimile.
Purchaser and Seller warrant that the terms and conditions of this Agreement
were fully read and understood and that they constitute the entire Agreement
between parties. This Agreement may be executed in counterparts. Each

 

6

--------------------------------------------------------------------------------


 

party may transmit its signature by facsimile, and any copy of an executed
counterpart of this Agreement or any Exhibit hereto shall have the same force
and effect as an original.

 

24.                                 Confidentiality. No party to this Agreement
shall disclose the price or terms of this Agreement to third parties except as
required to complete the purchase, or as may be required by law.

 

25.                                 Notices. All notices and requests hereunder
shall be in writing and may be given by U.S. mail, telegram, facsimile or email
and shall be sent to the addresses herein set forth (or to such other addresses
as may hereafter be designated in writing).

 

Notice

 

To Seller:

Altria Corporate Services, Inc.

 

Hangar D-2, Westchester County Airport

 

180 Airport Road

 

White Plains, New York 10504

 

Attention:

George Saling, V.P.
Aviation and Travel Services

 

Facsimile No: (914) 335-3100

 

 

 

 

To Purchaser:

Kraft Foods Aviation, LLC

 

Three Lakes Drive

 

Northfield, IL   60093

 

Attn: Marc S. Firestone, General Counsel

 

Facsimile No: (847) 646-2950

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

 

KRAFT FOODS AVIATION, LLC,
PURCHASER

ALTRIA CORPORATE SERVICES, INC.,
SELLER

 

 

By:

 

 

By:

 

 

Name:

 

 

George Saling, V.P.
Aviation and Travel Services

 

 

Title:

 

 

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

AIRCRAFT MANUFACTURER/MODEL: Gulfstream G . IVSP

REGISTRATION: N 603PM

STATUS AS OF 11/23/2004

 

Total Time on Aircraft

1467 Hours

Total Cycles

695 Landings

Date of Manufacture

6/2001

 

Engine Model:

 

ENGINES

 

LEFT

 

RIGHT

 

8500 Hrs. TBO

 

Serial Number

 

18039

 

18036

 

 

 

Time Since New

 

1467 Hours

 

1467 Hours

 

 

 

Time Since

 

1467 Hours

 

1467 Hours

 

 

 

Time to

 

7033 Hours

 

7033 Hours

 

 

 

Ten Year Calendar Due

 

6/2011

 

6/2011

 

 

 

 

APU S/N 2886

 

Time Since New -1077 Hours as of 11/23/2004

 

Gross Weight -

 

75,000 Lbs.

 

 

 

 

 

Operating Weight -

 

44,386 Lbs.

 

 

 

 

 

Empty Weight -

 

42,478 Lbs.

 

 

 

 

 

 

INTERIOR

 

Date of Last Refurbishment Description : 6/2001

By: Gulfstream

Description: Leather Seats, Upwash & Dnwash Lighting, Cabin Temp Control At #2L
#, Seat & Place Seat At Table.

Capacity: 12 place

 

Galley, Bar, Lav Location: AFT CABIN

 

Cabin Entertainment: DVD CD TV (LCD) VHF

 

Color: TAN

 

 

EXTERIOR

 

Date Last Painted: 6/2001

By: Gulfstream

Colors: TAN

 

 

--------------------------------------------------------------------------------


 

S/N:

 

AVIONICS

 

# Installed

 

Manufacturer

 

Unit

 

 

2

 

Honeywell

 

SP2-8400

 

Flight Director

3

 

Collins

 

VHF422

 

VHF COMM

2

 

Collins

 

VIR-432

 

VHF NAV

2

 

Collins

 

AOF-462

 

ADF

2

 

Collins

 

DHE-422

 

DME

2

 

Collins

 

TD2-94D

 

Transponder

2

 

Collins

 

HF-9000

 

HF COMM

2

 

Honeywell

 

AA-300

 

Radio Altimeter

—

 

—

 

—

 

Comparator

—

 

—

 

—

 

Emergency Comm

3

 

Honeywell

 

HG1095AE04

 

IRU

3

 

Honeywell

 

N2-2000

 

FMS

—

 

—

 

—

 

VLF Omega

1

 

Coltech

 

SID-214-5

 

Selcal

1

 

Honeywell

 

P-880

 

Color Radar

 

MISCELLANEOUS

 

 

 

THE STATUS AND INFORMATION CONTAINED IN THIS SPECIFICATION IS COMPLETE AND
ACCURATE AND REFLECTS THE STATUS OF THE AIRCRAFT BASED UPON THE AIRCRAFT
EQUIPMENT LIST, AIRFRAME LOG BOOK, ENGINE LOG BOOKS, WEIGHT AND BALANCE BOOK,
AND AIRCRAFT FLIGHT LOG.

 

 

APPROXIMATE UTILIZATION PER MONTH: HOURS 50 LANDINGS 25

 

 

/s/ [ILLEGIBLE]

 

SIGNATURE

 

 

--------------------------------------------------------------------------------


 

EXHIBIT “B”

 

FINAL DELIVERY AND ACCEPTANCE RECEIPT

 

This acknowledges full and satisfactory delivery and acceptance of the following
aircraft and/or equipment.

 

Make and Model: Gulfstream Aerospace, Gulfstream IV-SP

Serial Number: 1452

Registration Number: N603PM (as of the date hereof)

Make and Model of Engines: Rolls-Royce Tay 611-8

Engine Serial Numbers: (left) 18039; (right) 18036

 

The aircraft and/or equipment referred to above was received by us on the date
and at the location set forth below and was determined by us to be in good order
and condition and acceptable to us.

 

IN WITNESS WHEREOF, this instrument has been duly signed by the undersigned
purchaser.

 

 

KRAFT FOODS AVIATION, LLC

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Location of Acceptance:

 

 

 

 

 

Date: December    ,2004

 

9

--------------------------------------------------------------------------------


 

EXHIBIT “C”

 

USED AIRCRAFT BILL OF SALE

 

Pursuant to a Pre-Owned Aircraft Purchase and Sales Agreement by and between
Altria Corporate Services, Inc. (“Seller”) and Kraft Foods Aviation, LLC
(“Purchaser”) dated as of December 15, 2004 (“Purchase Agreement”), and in
consideration of Twenty-Seven Million Forty Thousand Two Hundred U.S. Dollars
(USD $27,040,200) and other good and valuable consideration passing from
Purchaser to Seller, receipt of which is hereby acknowledged, Seller does hereby
grant, bargain, sell and assign to Purchaser, the following described property
(including all appliances, parts, instruments, appurtenances, accessories,
furnishings, or other equipment or property installed on or attached to such
aircraft, engines and propellers):

 

Make and Model: Gulfstream Aerospace, Gulfstream IV-SP

Serial Number: 1452

Registration Number: N603PM (as of the date hereof)

Make and Model of Engines: Rolls-Royce Tay 611-8

Engine Serial Numbers: (left) 18039; (right) 18036

 

TO HAVE AND TO HOLD such property to Purchaser, its successors and assigns, to
its and their own use forever.

 

The interest of Seller in such property, and the interest transferred by this
Bill of Sale, is that of absolute legal and beneficial title and ownership.

 

Seller hereby warrants to Purchaser, its successors and assigns, that there is
hereby conveyed to Purchaser on the date hereof, good legal and beneficial title
to the above aircraft, engines, appliances, parts, instruments, appurtenances,
accessories, furnishings and/or other equipment or property, free and clear of
all third party interests, except any and all third party interests created by
or through Purchaser or any of its affiliates, and that Seller will warrant and
defend such title forever against all such claims and demands.

 

This Bill of Sale be governed by the laws of New York State, United States of
America, and

 

10

--------------------------------------------------------------------------------


 

shall be deemed executed and delivered at the following date and time while the
Aircraft was located at                                     :

 

Date:

 

Time:

 

regardless of where executed counterparts hereof may be delivered for
convenience of closing.

 

IN WITNESS WHEREOF, Seller has caused its corporate name to be subscribed hereto
by its duly authorized officer this      day of December, 2004.

 

 

ALTRIA CORPORATE SERVICES, INC.

 

 

 

 

 

By:

 

 

 

George Saling, V.P. Aviation
And Travel Services

 

11

--------------------------------------------------------------------------------